DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is in response to Applicant’s Communication received on May 06, 2022.

Response to Arguments
       Applicant's arguments/amendments filed May 06, 2022 regarding claims 1-4, 7, 9-11 and 21 have been fully considered and found persuasive. Accordingly, said claims 1-4, 7, 9-11 and 21 are allowed.

     Applicant's arguments/amendments filed May 06, 2022 regarding claims 12-20 and 23 have been fully considered but they are found unpersuasive for the reasons below.

    Applicant respectfully asserts that the prior art does not discloses a linear mode during a soft shutdown protection mode.

    The Examiner respectfully submits that Tang ([0019-0021, 0023, 0032, 0036, 0043-0045, 0049-0050, 0058, 0061, 0078]) discloses/teaches an ignition control switch circuits operating in linear operation mode and soft-shut-down (SSD) mode function.

Disposition of Claims
     Claims 1-4, 7, 9-21 and 23 are pending in this application.
     Claims 5-6 and 8 have been cancelled.
     Claims 12-20 and 23 are rejected and claims 1-4, 7, 9-11 and 21 are allowed.

Allowable Subject Matter
    Claims 1-4, 7, 9-11 and 21 are allowed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over (Frank – US 2019/0162155 A1), in view of (Tang – US 2016/0222939 A1).

With regard to claim 12, Frank discloses a circuit, comprising: 
a switch circuit [electrical switch Q2] configured to be electrically connected to an ignition circuit [Primary and Secondary Ignition Circuits]; 
a high-side path control circuit [circuit given by M1] electrically connected between the switch circuit [electrical switch Q2] and a battery terminal [Terminal of battery Ub], the high-side path control circuit defining a looped path excluding a ground terminal;
a low-side path control circuit [circuit given by M2] electrically connected between the switch circuit [electrical switch Q2] and a ground terminal; and
a control circuit [Engine Control Unit] configured to detect an abnormal condition associated with the ignition circuit (paragraph 36 discloses monitoring to maintain current thresholds).


    PNG
    media_image1.png
    498
    465
    media_image1.png
    Greyscale

Annotated Frank Figure 3b – Taken from fig. 3b of the Frank Citation

But Frank does not explicitly and/or specifically meet the following limitations: 
(A) a control circuit configured to detect an over-current condition associated with the ignition circuit, the control circuit configured to the control circuit configured to trigger oscillation between a grounded path controlled by the low-side path control circuit and a looped path controlled by the high-side path control circuit in response to the over-current condition, the control circuit configured to control a switch device in the switch circuit in a linear mode during a soft shutdown protection mode

However, regarding limitations (A) above, Tang discloses an ignition circuit operating in linear operation mode and also discloses a soft-shut-down function (SSD) function ([0019-0021, 0023, 0032, 0036, 0043-0045, 0058, 0061, 0078]).

Further on, Tang ([0026]) discloses that such control ICs can include a circuit that is configured to detect changes in slope for a current in a primary winding of an ignition coil that is implemented in an ignition circuit.  Such current slope detection can be used (in a control circuit or IC) to identify unexpected changes in primary winding current which, in turn, can be used to detect malfunctions or failure modes (such as those described herein, including charging saturation, magnetic saturation, a shorted primary winding and/or pre-ignition events) in an ignition circuit, and to send a warning or failure signal to a corresponding engine control unit (ECU), where the ECU can then take some action or actions to protect the ignition system by controlling an associated IGBT.

Step (A) above are performed for the purpose of to avoid the generation of undesired sparks between the electrodes of the plug and slow the deterioration of electric components in the ignition circuit.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ignition circuit of Frank incorporating a protection mode and slew rate of current determination section in the controller as taught by Tang in order to avoid the generation of undesired sparks between the electrodes of the plug and slow the deterioration of electric components in the ignition circuit.

With regard to claim 13, Frank and Tang discloses the circuit of claim 12, wherein the control circuit is configured to oscillate between activation and deactivation of the low-side control circuit in response to the detection of the over dwell-time condition, the grounded path includes a ground terminal [Please follow equivalent limitations analysis above].

With regard to claim 14, Frank and Tang discloses the circuit of claim 12, wherein the control circuit is configured to oscillate between activation and deactivation of the high-side control circuit in response to the detection of the over-current condition, the looped path excludes a ground terminal [Please follow equivalent limitations analysis above].

With regard to claim 15, Frank and Tang discloses the circuit of claim 12, wherein the switch circuit includes an IGBT device, the IGBT device is operated in saturation mode in response to the detection of the over-current condition [Please follow equivalent limitations analysis above].

With regard to claim 16, Frank discloses a circuit, comprising [Please follow equivalent limitations analysis above]: 
a switch circuit configured to be electrically connected to an ignition circuit; 
a high-side path control circuit defining a looped path including the switch circuit, the battery terminal, and terminals configured to be electrically connected with the ignition circuit when the high-side path control circuit is activated; 
a low-side path control circuit defining a grounded path including the switch circuit, a first ignition circuit terminal, a second ignition circuit terminal, and a ground terminal, when the low-side path control circuit is activated, 
the first ignition circuit terminal and the second ignition circuit terminal configured to be electrically connected with ignition circuit.

But Frank does not explicitly and/or specifically meet the following limitations: 
(A) a control circuit configured to detect an over-current condition associated with the ignition circuit, the control circuit configured to trigger oscillation between the looped path and the grounded path in response to the detected over-current condition, the control circuit configured to control a switch device in the switch circuit in a linear mode during a soft shutdown protection mode

However, regarding limitations (A) above, Tang discloses an ignition circuit operating in linear operation mode and also discloses a soft-shut-down function (SSD) function ([0019-0021, 0023, 0032, 0036, 0043-0045, 0058, 0061, 0078]).

Further on, Tang ([0026]) discloses that such control ICs can include a circuit that is configured to detect changes in slope for a current in a primary winding of an ignition coil that is implemented in an ignition circuit.  Such current slope detection can be used (in a control circuit or IC) to identify unexpected changes in primary winding current which, in turn, can be used to detect malfunctions or failure modes (such as those described herein, including charging saturation, magnetic saturation, a shorted primary winding and/or pre-ignition events) in an ignition circuit, and to send a warning or failure signal to a corresponding engine control unit (ECU), where the ECU can then take some action or actions to protect the ignition system by controlling an associated IGBT.
Step (A) above are performed for the purpose of to avoid the generation of undesired sparks between the electrodes of the plug and slow the deterioration of electric components in the ignition circuit.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ignition circuit of Frank incorporating a protection mode and slew rate of current determination section in the controller as taught by Tang in order to avoid the generation of undesired sparks between the electrodes of the plug and slow the deterioration of electric components in the ignition circuit.

With regard to claim 17, Frank and Tang discloses the circuit of claim 16, wherein the high-side path control circuit defines a looped path including the switch circuit, the battery terminal, and terminals configured to be electrically connected with the ignition circuit when the high-side path control circuit is activated and the low-side path control circuit is deactivated [Please follow equivalent limitations analysis above].

With regard to claim 18, Frank and Tang discloses the circuit of claim 16, wherein the low-side path control circuit defines a grounded path including the switch circuit, the ground terminal, terminals configured to be electrically connected with ignition circuit when the low-side path control circuit is activated and the high-side path control circuit is deactivated [Please follow equivalent limitations analysis above].

With regard to claim 19, Frank and Tang discloses the circuit of claim 16, wherein the low-side path control circuit is deactivated when the looped path is defined [Please follow equivalent limitations analysis above].

With regard to claim 20, Frank and Tang discloses the circuit of claim 16, wherein the high-side path control circuit is deactivated when the ground path is defined [Please follow equivalent limitations analysis above].

With regard to claim 23, Frank and Tang discloses the circuit of claim 12, wherein the control circuit is configured to control a slew rate of current through an ignition coil [Please follow equivalent limitations analysis above].


Claims 12-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over (S. Nakamura - US 2017/0009727 A1), in view of (Tang – US 2016/0222939 A1).

With regard to claim 12, Nakamura discloses a circuit, comprising [Please follow equivalent limitations analysis above]: 
a switch circuit [switches 80 and 83 circuit] configured to be electrically connected to an ignition circuit (30);
a high-side path control circuit [ignition coil 50 circuit] electrically connected between the switch circuit [switches 80 and 83 circuit] and a battery terminal [battery 44], the high-side path control circuit defining a looped path excluding a ground terminal;
a low-side path control circuit [step-up circuit 70] electrically connected between the switch circuit [switches 80 and 83 circuit] and a ground terminal; and
a control circuit [ECU 40] configured to detect an abnormal condition associated with the ignition circuit (30).

But Nakamura does not explicitly and/or specifically meet the following limitations: 
(A) a control circuit configured to detect an over-current condition associated with the ignition circuit, the control circuit configured to the control circuit configured to trigger oscillation between a grounded path controlled by the low-side path control circuit and a looped path controlled by the high-side path control circuit in response to the over-current condition, the control circuit configured to control a switch device in the switch circuit in a linear mode during a soft shutdown protection mode

However, regarding limitations (A) above, Tang discloses an ignition circuit operating in linear operation mode and also discloses a soft-shut-down function (SSD) function ([0019-0021, 0023, 0032, 0036, 0043-0045, 0058, 0061, 0078]).

Further on, Tang ([0026]) discloses that such control ICs can include a circuit that is configured to detect changes in slope for a current in a primary winding of an ignition coil that is implemented in an ignition circuit.  Such current slope detection can be used (in a control circuit or IC) to identify unexpected changes in primary winding current which, in turn, can be used to detect malfunctions or failure modes (such as those described herein, including charging saturation, magnetic saturation, a shorted primary winding and/or pre-ignition events) in an ignition circuit, and to send a warning or failure signal to a corresponding engine control unit (ECU), where the ECU can then take some action or actions to protect the ignition system by controlling an associated IGBT.

Step (A) above are performed for the purpose of to avoid the generation of undesired sparks between the electrodes of the plug and slow the deterioration of electric components in the ignition circuit.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ignition circuit of Nakamura incorporating a protection mode and slew rate of current determination section in the controller as taught by Tang in order to avoid the generation of undesired sparks between the electrodes of the plug and slow the deterioration of electric components in the ignition circuit.


With regard to claim 13, Nakamura and Tang discloses the circuit of claim 12, wherein the control circuit is configured to oscillate between activation and deactivation of the low-side control circuit in response to the detection of the over dwell-time condition, the grounded path includes a ground terminal [Please follow equivalent limitations analysis above].

With regard to claim 14, Nakamura and Tang discloses the circuit of claim 12, wherein the control circuit is configured to oscillate between activation and deactivation of the high-side control circuit in response to the detection of the over-current condition, the looped path excludes a ground terminal [Please follow equivalent limitations analysis above].

With regard to claim 15, Nakamura and Tang discloses the circuit of claim 12, wherein the switch circuit includes an IGBT device, the IGBT device is operated in saturation mode in response to the detection of the over-current condition [Please follow equivalent limitations analysis above].

With regard to claim 16, Nakamura discloses a circuit, comprising [Please follow equivalent limitations analysis above]: 
a switch circuit configured to be electrically connected to an ignition circuit; 
a high-side path control circuit defining a looped path including the switch circuit, the battery terminal, and terminals configured to be electrically connected with the ignition circuit when the high-side path control circuit is activated; 
a low-side path control circuit defining a grounded path including the switch circuit, a first ignition circuit terminal, a second ignition circuit terminal, and a ground terminal, when the low-side path control circuit is activated, 
the first ignition circuit terminal and the second ignition circuit terminal configured to be electrically connected with ignition circuit.

But Nakamura does not explicitly and/or specifically meet the following limitations: 
(A) a control circuit configured to detect an over-current condition associated with the ignition circuit, the control circuit configured to trigger oscillation between the looped path and the grounded path in response to the detected over-current condition, the control circuit configured to control a switch device in the switch circuit in a linear mode during a soft shutdown protection mode

However, regarding limitations (A) above, Tang discloses an ignition circuit operating in linear operation mode and also discloses a soft-shut-down function (SSD) function ([0019-0021, 0023, 0032, 0036, 0043-0045, 0058, 0061, 0078]).

Further on, Tang ([0026]) discloses that such control ICs can include a circuit that is configured to detect changes in slope for a current in a primary winding of an ignition coil that is implemented in an ignition circuit.  Such current slope detection can be used (in a control circuit or IC) to identify unexpected changes in primary winding current which, in turn, can be used to detect malfunctions or failure modes (such as those described herein, including charging saturation, magnetic saturation, a shorted primary winding and/or pre-ignition events) in an ignition circuit, and to send a warning or failure signal to a corresponding engine control unit (ECU), where the ECU can then take some action or actions to protect the ignition system by controlling an associated IGBT.
Step (A) above are performed for the purpose of to avoid the generation of undesired sparks between the electrodes of the plug and slow the deterioration of electric components in the ignition circuit.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ignition circuit of Nakamura incorporating a protection mode and slew rate of current determination section in the controller as taught by Tang in order to avoid the generation of undesired sparks between the electrodes of the plug and slow the deterioration of electric components in the ignition circuit.

With regard to claim 17, Nakamura and Tang discloses the circuit of claim 16, wherein the high-side path control circuit defines a looped path including the switch circuit, the battery terminal, and terminals configured to be electrically connected with the ignition circuit when the high-side path control circuit is activated and the low-side path control circuit is deactivated [Please follow equivalent limitations analysis above].

With regard to claim 18, Nakamura and Tang discloses the circuit of claim 16, wherein the low-side path control circuit defines a grounded path including the switch circuit, the ground terminal, terminals configured to be electrically connected with ignition circuit when the low-side path control circuit is activated and the high-side path control circuit is deactivated [Please follow equivalent limitations analysis above].

With regard to claim 19, Nakamura and Tang discloses the circuit of claim 16, wherein the low-side path control circuit is deactivated when the looped path is defined [Please follow equivalent limitations analysis above].

With regard to claim 20, Nakamura and Tang discloses the circuit of claim 16, wherein the high-side path control circuit is deactivated when the ground path is defined [Please follow equivalent limitations analysis above].

With regard to claim 23, Nakamura and Tang discloses the circuit of claim 12, wherein the control circuit is configured to control a slew rate of current through an ignition coil [Please follow equivalent limitations analysis above].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN PICON-FELICIANO whose telephone number is (571)272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747        

/GRANT MOUBRY/Primary Examiner, Art Unit 3747